[Cite as State v. Beeker, 2022-Ohio-1430.]


                                        COURT OF APPEALS
                                      LICKING COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


 STATE OF OHIO                                  JUDGES:
                                                Hon. W. Scott Gwin, P.J.
         Plaintiff-Appellee                     Hon. William B. Hoffman, J.
                                                Hon. Craig R. Baldwin, J.
 -vs-
                                                Case No. 2021 CA 00072
 ANDREW BEEKER

          Defendant-Appellant                   OPINION




 CHARACTER OF PROCEEDINGS:                      Appeal from the Licking County Court of
                                                Common Pleas, Case No. 20 CR 605


 JUDGMENT:                                      Affirmed

 DATE OF JUDGMENT ENTRY:                        April 28, 2022


 APPEARANCES:


 For Plaintiff-Appellee                         For Defendant-Appellant

 WILLIAM C. HAYES                               JARED BRANKAMP
 Licking County Prosecutor                      Brankamp Law, LLC
                                                765 S. High Street
 JENNY WELLS                                    Columbus, Ohio 43206
 Assistant Prosecuting Attorney
 20 S. Second Street, Fourth Floor
 Newark, Ohio 43055
Licking County, Case No. 2021 CA 00072                                                  2


Hoffman, J.
       {¶1}     Defendant-appellant Andrew Beeker appeals the judgment entered by the

Licking County Common Pleas Court convicting him following his pleas of guilty to four

counts of rape (R.C. 2907.02(A)(1)(b), R.C. 2907.02(A)(2)), one count of gross sexual

imposition (R.C. 2907.03(A)(4)), and three counts of sexual battery (R.C. 2907.02(A)(5)),

and sentencing him to an aggregate term of incarceration of 20 years to life. Plaintiff-

appellee is the state of Ohio.

                           STATEMENT OF THE FACTS AND CASE

       {¶2}     At 7:22 a.m. on Thursday, November 5, 2020, Licking County Dispatch

received a call from a man who advised them the friend of his daughter reported she was

raped by Appellant. The victim was Appellant’s fourteen-year-old daughter, and reported

the rape occurred at the residence she shared with Appellant. The victim told police the

sexual abuse began when she was around 11 years of age. The victim reported Appellant

engaged in numerous acts of sexual conduct and sexual contact with her, including digital

penetration and mouth to genital contact, when she was 11, 12, and 13 years old. She

disclosed the sexual activity occurred multiple times per week in her bedroom and

Appellant’s bedroom. She reported the sexual activity progressed to sexual intercourse

in 2020, and intercourse occurred four times prior to the incident which had occurred that

morning.      Law enforcement effectuated a controlled call and execution of a search

warrant at Appellant’s home. Appellant made admissions to police at this time. A rape

kit was collected, and Appellant’s DNA was located in the victim’s underwear, and in her

vaginal and anal swabs.

       {¶3}     On November 18, 2020, the Licking County Grand Jury returned an

indictment charging Appellant with four counts of rape, two counts of gross sexual
Licking County, Case No. 2021 CA 00072                                                   3


imposition, and four counts of sexual battery. On the morning of trial, July 13, 2021,

Appellant entered negotiated pleas of guilty to eight counts, and the State dismissed one

count of gross sexual imposition and one count of sexual battery. The trial court continued

the case to August 25, 2021 for sentencing.

       {¶4}    On August 24, 2021, Appellant filed a motion to withdraw his plea. In his

motion, he argued his judgment at the time of his plea was impaired by mental illness,

stress, fear, anxiety, insomnia and a list of powerful medications he was taking, including

an increased dosage of Ativan the night before trial. He attached his medical records to

the motion.

       {¶5}    The trial court held a hearing on the motion to withdraw the plea on August

25, 2021, prior to sentencing. In addition to the medical records provided by Appellant,

the trial court had before it the transcript of the plea proceedings, as well as the

presentence investigation report which included a detailed psychological evaluation of

Appellant conducted on April 20, 2021. At the hearing, Appellant represented he had

slept only an hour a day for over a month, and did not remember anything from the day

of his plea.

       {¶6}    The trial court overruled the motion to withdraw the plea.   The trial court

found as follows:



               As the Court states on the record, the Court found in considering the

       factors set out above that the majority of the factors augured [sic] in favor

       of denying the Defendant’s motion to withdraw his plea. The Defendant’s
Licking County, Case No. 2021 CA 00072                                                 4


      major complaint was that he could not now sleep and was unable to

      comprehend what was occurring.

             The Court noted through the doctor notes presented by Defendant

      and attached to the motion that the Defendant was experiencing anxiety,

      which the Court determined to be typical of a person undergoing the stress

      of court proceedings. The Court also noted these medical records were

      done by a teledoc system whereby the Defendant could simply obtain a visit

      with his doctor. The doctor never requested the Defendant to appear

      personally, and the Court noted the treating physician with this

      documentation was a family physician and not a psychologist/psychiatrist

      or a mental health professional, nor did the doctor indicate in any place that

      the Defendant needed to be referred to a mental health professional, nor

      did she express any opinion that he should not be participating in court

      proceedings or was unable to do so. Most of the complaints made by the

      Defendant were self-serving and bore [sic] out by the medical records,

      which showed also his increasing anxiety about his impending sentencing.

      The Court noted the Defendant’s counsel was of high regard, that the plea

      colloquy appeared complete, and that no evidence of any issue involving

      mental health or otherwise appeared at the hearing or was present to

      anyone else.      A presentence investigation report and its attached

      psychological evaluation are also filed under seal ·in the court record and

      made a part of the file.
Licking County, Case No. 2021 CA 00072                                                     5


       {¶7}   Judgment entry, August 26, 2021.

       {¶8}   The trial court sentenced Appellant to an aggregate term of incarceration of

20 years to life. It is from the August 26, 2021 judgment of conviction and sentence

Appellant prosecutes his appeal, assigning as error:



              I.    THE TRIAL COURT ABUSED ITS DISCRETION WHEN IT

       DENIED APPELLANT'S PRESENTENCE MOTION TO WITHDRAW PLEA

       BECAUSE IT EFFECTIVELY USED THE WRONG STANDARD.

              II.   APPELLANT WAS GIVEN INEFFECTIVE ASSISTANCE OF

       COUNSEL WHEN HIS COUNSEL DID NOT REQUEST A COMPETENCY

       EVALUATION WHEN APPELLANT WAS NOT COMPETENT.



                                                 I.

       {¶9}   In his first assignment of error, Appellant argues the trial court abused its

discretion in denying his presentence motion to withdraw his guilty pleas.

       {¶10} Crim.R. 32.1 provides: “A motion to withdraw a plea of guilty or no contest

may be made only before sentence is imposed; but to correct manifest injustice the court

after sentence may set aside the judgment of conviction and permit the defendant to

withdraw his or her plea.”

       {¶11} Generally, a presentence motion to withdraw a guilty plea is to be freely and

liberally granted. State v. Xie (1992), 62 Ohio St.3d 521, 526, 584 N.E.2d 715. However,

the Xie court indicated a defendant does not have an absolute right to withdraw a guilty

plea prior to sentencing. Id. at paragraph one of the syllabus. Rather, “[a] trial court must
Licking County, Case No. 2021 CA 00072                                                   6


conduct a hearing to determine whether there is a reasonable and legitimate basis for the

withdrawal of the plea.” Id. The court further held “[t]he decision to grant or deny a

presentence motion to withdraw a guilty plea is within the sound discretion of the trial

court.” Id. at paragraph two of the syllabus. Accordingly, in order to find the trial court

abused its discretion, a reviewing court must find the court's ruling was “unreasonable,

arbitrary or unconscionable.” Id. at 527, 584 N.E.2d 715.

       {¶12} In reviewing a trial court’s decision to deny a presentence motion to

withdraw a guilty plea, this Court has previously adopted the factors as set forth in State

v. Fish, 104 Ohio App. 3d 236, 661 N.E.2d 788 (1st Dist. Hamilton 1995), overruled on

other grounds by State v. Sims, 1st Dist. Hamilton No. C-160856, 2017-Ohio-8379, 99

N.E.3d 1056:



               In reviewing a trial court's decision regarding a motion to withdraw a

       plea, the court in State v. Fish (1995), 104 Ohio App.3d 236, 661 N.E.2d

       788, set forth a non-exhaustive list of factors to weigh when considering a

       motion to withdraw a plea. Such factors include: (1) whether the prosecution

       would be prejudiced if the plea was vacated; (2) whether the accused was

       represented by highly competent counsel; (3) whether the accused was

       given a full Crim.R. 11 hearing; (4) whether a full hearing was held on the

       motion; (5) whether the trial court gave full and fair consideration to the

       motion; (6) whether the motion was made within a reasonable time; (7)

       whether the motion set forth specific reasons for the withdrawal; (8) whether

       the accused understood the nature of the charges and possible penalties;
Licking County, Case No. 2021 CA 00072                                                  7


       and (9) whether the accused was perhaps not guilty or had a complete

       defense to the crime. Id. at 240, 661 N.E.2d 788. Finally, a change of heart

       or mistaken belief about pleading guilty is not a reasonable basis that

       requires a trial court to permit the defendant to withdraw his guilty plea.

       State v. Lambros (1988), 44 Ohio App.3d 102, 103, 541 N.E.2d 632. When

       looking at the ninth factor, “the trial judge must determine whether the claim

       of innocence is anything more than the defendant's change of heart about

       the plea agreement.” State v. Kramer, Mahoning App. No. 01-C.A.-107,

       2002-Ohio-4176, ¶ 58.



       {¶13} State v. Davison, 5th Dist. Stark No. 2008-CA-00082, 2008-Ohio-7037, ¶

45. See, also, State v. Shelton, 5th Dist. Stark No. 2012CA00024, 2012-Ohio-4482, ¶

20; State v. Pickering, 5th Dist. Perry No. 20-CA-00019, 2021-Ohio-2579, ¶ 13; State v.

Lewis, 5th Dist. Delaware No. 20 CAA 06 0025, 2021-Ohio-530, ¶ 39.

       {¶14} As to the first factor, the State conceded in its memorandum contra

Appellant’s motion to withdraw the State would not necessarily be prejudiced by the

withdrawal of the plea. However, the State noted the victim is a juvenile who had been

traumatized multiple times having to prepare for trial, and was able to move forward after

the plea, believing Appellant was taking responsibility for his crimes.

       {¶15} The second factor to be considered is whether Appellant was represented

by highly competent counsel.      The trial court noted at the hearing on the motion to

withdraw the plea Appellant was represented by highly competent counsel, who had

represented other people in similar cases. Appellant argues counsel was not competent
Licking County, Case No. 2021 CA 00072                                                        8


because he did not move for a competency evaluation, and because counsel misinformed

Appellant and his family the plea could be withdrawn at any time before sentencing and

the sentence would be ten years to life.

       {¶16} We note Appellant’s contention he was misinformed regarding withdrawal

of the plea and the sentence he would receive is unsupported by the record. Appellant

did not raise this claim in his motion to withdraw the plea, nor did he raise it at the hearing.

       {¶17} Appellant also represents counsel said in eighteen years he has never been

so worried about a client as he was about Appellant.         Appellant mischaracterizes the

record. Counsel for Appellant did not make this statement on the record. Instead, the

medical records reflect Appellant told his doctor counsel made this statement.

       {¶18} A defendant is competent to stand trial if he has sufficient present ability to

consult with his lawyer with a reasonable degree of rational understanding and has a

rational as well as a factual understanding of the proceedings against him. State v.

Roberts, 137 Ohio St.3d 230, 2013-Ohio-4580, 998 N.E.2d 1100, ¶ 82, citing Dusky v.

United States, 362 U.S. 402, 80 S.Ct. 788, 4 L.Ed.2d 824 (1960).               Nothing in the

psychological evaluation filed under seal in this case as part of the presentence

investigation demonstrates Appellant’s mental health issues rose to the level of

incompetence to stand trial. Likewise, while the medical records demonstrate Appellant

experienced increasing anxiety, difficulty sleeping, and other mental health issues in the

days leading up to trial, the medical records also demonstrate Appellant had an

understanding of the proceedings against him. He indicated to his doctor he was worried

he would not be able to handle court, he was afraid of becoming emotional when he saw

his daughter in court, and he was afraid he would never see his family or his cat again.
Licking County, Case No. 2021 CA 00072                                                   9


While Appellant’s doctor wrote a letter expressing he was not competent at the time he

entered the plea, this letter was dated October 20, 2021, and not filed until October 21,

2021, after the trial court had rendered judgment on the motion to withdraw the plea and

had sentenced Appellant. Finally, we note in his motion to continue the trial, filed April

12, 2021, counsel for Appellant represented:



             Defendant has been engaged in an in-depth psychological

      assessment at Forum Ohio with licensed clinical and forensic psychologist

      Jenna Wade. Defendant began this process with Directions counseling in

      February, 2021. Soon thereafter Defendant was referred to Forum Ohio as

      Defendant presented potential psychological issues that were beyond that

      counselor’s expertise. On February 16, 2021, Defendant engaged with

      Forum and the final interview was conducted on April 8, 2021.             After

      discussions with Psy. D. Wade, it was determined that Defendant presented

      certain disorders that would be relevant to his defense in this matter. While

      these diagnoses do not appear to negate his competence, they do likely

      explain his atypical response to controlled call and demeanor, response

      with investigating and arresting officers and his atypical interactions with the

      prosecution’s witness M.B.



      {¶19} Thus, it is apparent counsel for Appellant considered the issue of

competence, and engaged Appellant with appropriate services to determine if

competency to stand trial was a relevant consideration in this case.
Licking County, Case No. 2021 CA 00072                                                    10


       {¶20} Appellant concedes he was given a full Crim. R. 11 hearing. Likewise,

Appellant concedes he was given a hearing on his motion to withdraw his plea, but argues

the hearing was not impartial and the trial court did not give fair consideration to his

arguments. We disagree. While Appellant may not agree with the conclusions the trial

court reached on his motion to withdraw his plea, the record demonstrates the court gave

full and fair consideration to his motion. The trial court reviewed the medical records, the

transcript of the plea hearing, and the psychological assessment filed with the

presentence investigation.

       {¶21} The sixth factor is whether the motion was made within a reasonable time.

The motion was filed less than 24 hours before sentencing, shortly after counsel received

the necessary medical records to present to the court. We find the motion was made

within a reasonable time.

       {¶22} The seventh factor is whether the motion sets forth specific reasons for

withdrawal of the plea. The motion in the instant case sets forth specific reasons for

withdrawal of the plea, based on the attached medical records.

       {¶23} The eighth factor is whether Appellant understood the nature of the charges

and the possible penalties at the plea hearing. We note Appellant provides information

in his brief regarding the possible effects of the various medications Appellant was taking

and of the specific dosages he was taking, some without reference, and some citing to

medical articles. None of this information was provided to the trial court for consideration.

The trial court had only the notes from Appellant’s medical records, which listed the

medications, but did not include information regarding normal dosage, nor did the records
Licking County, Case No. 2021 CA 00072                                                   11


demonstrate how these medications could affect Appellant’s ability to understand the plea

proceedings or to voluntarily enter a plea.

       {¶24} Appellant cites to the letter from his doctor filed October 21, 2021,

suggesting he was not able to make a rational decision on the day he entered his plea;

however, the trial court did not have this medical opinion before it at the time it ruled on

Appellant’s motion. The only notation in the medical records suggesting Appellant may

be on a higher dosage of medication than usual at the time of the plea hearing is found

in the medical records from July 12, 2021. The doctor wanted to prescribe Lunesta.

Appellant was afraid of the medication because he had not used it before, and was afraid

of oversleeping and missing court. The doctor noted, “Agreed to just have him take an

extra Ativan before bed so he can get some rest.” The record does not indicate this extra

Ativan is above the normal dosage, as nothing in the record demonstrates what the

normal dosage was compared to the dosage Appellant had previously been prescribed.

Further, this extra Ativan was suggested by a medical doctor who was fully aware

Appellant was going to appear in court the next day.

       {¶25} The transcript of the plea hearing demonstrates Appellant appeared fully

aware of what was occurring and was able to engage the court in appropriate dialogue

regarding his understanding of the charges and the possible penalties.       At the hearing

on his motion to withdraw the plea, Appellant went back and forth between stating he

couldn’t remember the plea hearing at all, to stating he didn’t understand what was

happening at the plea hearing, which were self-contradictory statements. Further, the

medical records from July 15, 2021, demonstrate Appellant informed the doctor he pled

guilty, and thus he remembered entering the plea in the days following the hearing.
Licking County, Case No. 2021 CA 00072                                                   12


       {¶26} The final consideration is whether the accused was possibly not guilty, or

had a defense to the crime. The record demonstrates in addition to the statements of the

victim, during a controlled call, Appellant made admissions to the sexual abuse of his

daughter. A rape kit was collected and analyzed, and Appellant’s DNA was located in the

victim’s underwear and in vaginal and anal swabs. While Appellant cites to numerous

articles challenging the reliability of DNA evidence, none of this information was before

the trial court and is therefore not properly before this Court at this time.

       {¶27} Considering all of the factors set forth above, we find the trial court did not

abuse its discretion in overruling Appellant’s motion to withdraw his plea. The first

assignment of error is overruled.

                                                  II.

       {¶28} In his second assignment of error, Appellant argues his trial counsel was

ineffective for failing to move for a competency evaluation.

       {¶29} A properly licensed attorney is presumed competent. State v. Hamblin, 37

Ohio St.3d 153, 524 N.E.2d 476 (1988). Therefore, in order to prevail on a claim of

ineffective assistance of counsel, Appellant must show counsel's performance fell below

an objective standard of reasonable representation and but for counsel’s error, the result

of the proceedings would have been different. Strickland v. Washington, 466 U.S. 668,

104 S.Ct. 2052, 80 L.Ed.2d 674(1984); State v. Bradley, 42 Ohio St.3d 136, 538 N.E.2d

373 (1989). In other words, Appellant must show counsel’s conduct so undermined the

proper functioning of the adversarial process that the trial cannot be relied upon as having

produced a just result. Id.
Licking County, Case No. 2021 CA 00072                                                   13


       {¶30} A defendant is competent to stand trial if he has sufficient present ability to

consult with his lawyer with a reasonable degree of rational understanding and has a

rational as well as a factual understanding of the proceedings against him. State v.

Roberts, 137 Ohio St.3d 230, 2013-Ohio-4580, 998 N.E.2d 1100, ¶ 82, citing Dusky v.

United States, 362 U.S. 402, 80 S.Ct. 788, 4 L.Ed.2d 824 (1960).

       {¶31} Nothing in the psychological evaluation filed under seal in this case as part

of the presentence investigation demonstrates Appellant’s mental health issues rose to

the level of incompetence to stand trial. Likewise, while the medical records demonstrate

increasing anxiety, difficulty sleeping, and other mental health issues in the days leading

up to trial, the records demonstrate Appellant had an understanding of the proceedings

against him. He indicated to his doctor he was worried he would not be able to handle

court, he was afraid of becoming emotional when he saw his daughter in court, and he

was afraid he would never see his family or his cat again. While Appellant’s doctor wrote

a letter expressing Appellant was not competent at the time he entered the plea, this letter

was dated October 20, 2021, and not filed until October 21, 2021, after the trial court had

rendered judgment on the motion to withdraw the plea and had sentenced Appellant.

Finally, we note in his motion to continue the trial, filed April 12, 2021, counsel for

Appellant represented Appellant had been undergoing an in-depth psychological

assessment at Forum Ohio, and it appeared his diagnoses would not negate competence.

Thus, it is apparent counsel for Appellant considered the issue of competence, and

engaged Appellant with appropriate services to determine if competency to stand trial

was a relevant consideration in this case.
Licking County, Case No. 2021 CA 00072                                              14


         {¶32} We find Appellant has not demonstrated counsel’s performance fell below

a reasonable standard of representation, nor has Appellant demonstrated had counsel

moved for a competency evaluation, he would have been found incompetent to stand

trial.

         {¶33} The second assignment of error is overruled.

         {¶34} The judgment of the Licking County Common Pleas Court is affirmed.



By: Hoffman, J.
Gwin, P.J. and
Baldwin, J. concur